On Petition for Rehearing.
SWYGERT, Circuit Judge.
In its brief to this court in Citizens for a Better Environment v. EPA, 596 F.2d 720 (7th Cir., 1979), the Environmental Protection Agency (EPA) stated:
Pursuant to Section 402(b) of the Act, 33 U.S.C. § 1342(b), a state NPDES permit program, in order to be approved by the Administrator, must contain adequate authority to satisfy nine criteria enumerated in Section 402(b)(l}-(b)(9). Detailing, supplementing and explaining these requirements are procedural, monitoring and enforcement guidelines established by EPA pursuant to Section 304(i)(2) of the Act. Those guidelines, 40 C.F.R. Part 124, and the elements of Section 402(b) are the only statutory and regulatory requirements for state NPDES programs. Unless the Administrator determines that a state’s proposed program does not satisfy these requirements, he must approve the program. Save the Bay, Inc. v. Administrator, 556 F.2d 1282, 1285 (5th Cir. 1977). (Emphasis added.)
Brief for Respondent, at p. 10. Now, in its motion for rehearing, EPA belatedly proffers regulations issued pursuant to section 101(e) of the Clean Water Act, 33 U.S.C. § 1251(e), 40 C.F.R. Part 105, which it contends satisfy EPA’s statutory duty to promulgate regulations promoting public participation in state enforcement actions under the Act. Similarly, the State of Illinois appears for the first time in these proceedings, which are testing the validity of its own water pollution control program, and notes the existence of the regulations at 40 C.F.R. Part 105.1
*726The regulations now offered by EPA and the State pay lip-service, at best, to the Congressional directive that EPA guidelines encourage public participation in state enforcement actions.2 (This mandate is discussed at length in our opinion in Citizens for a Better Environment, supra.) Despite its verbiage, section (f), in effect, requires only that a state agency answer its telephone and listen and look into the complaints of a private citizen. There is no provision for the participation of a private citizen in the enforcement process itself. This provision is no more than a legalistic articulation of a common courtesy and hardly can be cited as satisfaction of the EPA’s statutory duty to issue regulations promoting public participation in state enforcement. Similarly, section (g) states only that a state agency cannot conceal from the public information requested by a private citizen when that information is already of public record because it is part of a legal proceeding. This regulation merely states the obvious; there is no explanation how it will “encourage” public participation in the enforcement process. Interestingly, the requirement in section (g) that the EPA comply with already existing Justice Department regulations regarding public comment prior to the approval of consent decrees is expressly applicable only to the EPA and not to state agencies. And the remaining provisions of 40 C.F.R. Part 105 do nothing to mandate citizen participation in the state enforcement process. Thus, the regulations promulgated under section 101(e) of the Act, 33 U.S.C. § 1251(e), do not alter the conclusion reached in Citizens for a Better Environment, supra, and the motion for rehearing is denied.3

. The State of Illinois represents that neither it nor its Environmental Protection Agency was given notice of the pendency of the original proceeding.


. EPA also argues that the guidelines found in 40 C.F.R. Part 124 satisfy this statutory requirement. That argument was analyzed and dismissed in our opinion in Citizens for a Better Environment, supra, at 724, nn. 6-7.
The most relevant regulations at 40 C.F.R. Part 105 read:
(f) Enforcement. Each [state] agency shall develop internal procedures for receiving and ensuring proper consideration of information and evidence submitted by citizens. Public effort in reporting violations of water pollution control laws shall be encouraged, and the procedures for such reporting shall be set forth by the agency. Alleged violations shall be promptly investigated by the Agency.
(g) Legal Proceedings. Each agency shall provide full and open information on legal proceedings under the Act, to the extent not inconsistent with court requirements, and where such disclosure would not prejudice the conduct of the litigation. Actions of the Environmental Protection Agency shall support and be consistent with this Statement of Policy issued by the Department of Justice with regard to affording opportunities for public comment before the Department of Justice consents to a proposed judgment in an action to enjoin discharges of pollutants into the environment. (See Title 28, Code of Federal Regulations, Chapter 1, § 50.7).
40 C.F.R. Part 105.4.


. We are aware that EPA repeatedly has commented on the disruptive effect this ruling will have on water pollution enforcement in Illinois and, perhaps, throughout the nation. Yet EPA has never offered any evidence or arguments detailing this disruption nor has it moved for an order staying enforcement of our ruling until it could comply expeditiously with its statutory rulemaking responsibilities.